DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 27-35, in the reply filed on 9/9/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election of (i-a) Trametinib, and (ii-a) administration both prior and post-surgical procedure, claim 32 in the reply filed on 9/9/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 36, 38, 40, 44-45 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/9/2021.
Claim 35 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/9/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 27, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley (“Dabrafenib Alone and in Combination With Trametinib Before Surgery in Treating Patients With Locally or Regionally Advanced Melanoma That Can Be Removed By Surgery”; NCT01701037; first posted 2012; ClinicalTrials.gov; https://clinicaltrials.gov/ct2/history/NCT01701037?V_1=View#StudyPageTop, accessed 10/15/2021; cited in a prior Office action).
The 2012 study version of Kelley clinical trial teaches a combination of, in one embodiment, trametinib before surgery.  Trametinib was dosed 2 mg PO on days 15-28 followed by surgery on days 28-30, reading on the claimed administration step of the method.  However, the 2 mg dose of trametinib is outside of the amended dose range required by amended claim 27, “between 0.01 mg and 1.5 mg”.  However, the 2 mg dose is close to the claimed range, sufficient to render the claimed range obvious.  See MPEP 2144.01 (I):
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%) … In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%")
Regarding the language of claim 27, “an effective dose of a MEK1/2 inhibitor selected from the group comprising Trametinib … sufficient to reduce the fibrin formation”, the range from 0.01-2.0 mg of trametinib is disclosed (previously recited in claim 31), evidentiary that the 2 mg dose is “sufficient to reduce fibrin formation”.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
Thus, the fact that Kelley teaches amounts close to the range claimed renders the claims prima facie obvious.

Claim(s) 27 & 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley (“Dabrafenib Alone and in Combination With Trametinib Before Surgery in Treating Patients With Locally or Regionally Advanced Melanoma That Can Be Removed By Surgery”; NCT01701037; first posted 2012; ClinicalTrials.gov; https://clinicaltrials.gov/ct2/history/NCT01701037?V_1=View#StudyPageTop, accessed 10/15/2021; cited in a prior Office action), as applied to claims 27 & 29 above, and further in view of Hoos et al (WO 2014/193898 A1; 2014).
The teachings of Kelley are set forth above.  While the position has been taken that the trametinib dose of Kelly is close to the claimed range, rendering the claim prima facie obvious, Hoos provides an alternate rationale to select doses of trametinib within the amended claimed range.
Hoos teaches combination therapies for cancer, which include Tametinib or trametinib + Anti-PD1; Abstract, Figure 8A.  Certain embodiments include Compound A of trametinib and Compound B as dabrafenib (16:1-4), i.e., the same combination taught by the Kelley clinical trial, in one arm.  Trametinib is a particularly preferred MEK inhibitor (a.k.a. MEKINIST).  MEKINIST (tametinib) tablets are supplied as 0.5-mg, 1-mg and 2-mg tablets for oral administration (28:11-14). In one preferred embodiment, a patient with advanced … melanoma that tests positive for a BRAF V600 mutation is administered a combination of: (i) MK-3475 … ; (ii) dabrafenib … and (iii) trametinib at a dose of 1 mg or 2 mg OD (60:28-31).  It is noted that advanced melanoma refers to unresectable Stage III melanoma (24:16).  Thus, the embodiment of, for instance, 60:28-31 is a treatment of a Stage III melanoma with a combination that includes, in one embodiment 1 mg dosing of trametinib.  Combination therapies in combination with surgical treatments are also envisaged, including a Compound A included in the combination (64:5-8); surgical anti-cancer therapy is one of two further anti-cancer therapies (64:16-17).  The 60:28-31 embodiment is the same stage of the same melanoma, i.e., the clinical trail encompasses three Stage III levels of melanoma (Kelley clinical trial; Condition or disease).  Thus, the skilled artisan would have found it obvious to select the alternative 1 mg QD discussed by Hoos, as a substitute for the pre-surgical days of the Kelley clinical trial followed by the surgery taught in the clinical trial, giving the method of the claims.  The motivation would be to substitute an alternate dose, taught to be effective in the prior art for treating the same level of melanoma.

Claim(s) 27, 29, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over M.D. Anderson Cancer Center (ClinicalTrials.gov NCT02231775; “Dabrafenib and Trametinib Before and After Surgery in Treating Patients With Stage IIIB-C Melanoma With BRAF V600 Mutation”; first posted 9/4/2014; https://clinicaltrials.gov/ct2/show/NCT02231775, accessed 10/15/2021; cited in a prior Office action).
The M.D. Anderson clinical trial, NCT02231775, in the earliest study version (9/2/2014) teaches that Trametinib was administered according to Applicant elected before and after surgery (title; study design).  The dose of trametinib taught is 2 mg by mouth once daily (Arms and Interventions, Experimental Group B).
However, the 2 mg dose of trametinib is outside of the amended dose range required by amended claim 27, “between 0.01 mg and 1.5 mg”.  However, the 2 mg dose is close to the claimed range, sufficient to render the claimed range obvious.  See MPEP 2144.01 (I):
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%) … In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%")
Regarding the language of claim 27, “an effective dose of a MEK1/2 inhibitor selected from the group comprising Trametinib … sufficient to reduce the fibrin formation”, the range from 0.01-2.0 mg of trametinib is recited in claims 31, 34, evidentiary that the 2 mg dose taught is “sufficient to reduce fibrin formation”.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).

Claim(s) 27, 29, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over M.D. Anderson Cancer Center (ClinicalTrials.gov NCT02231775; “Dabrafenib and Trametinib Before and After Surgery in Treating Patients With Stage IIIB-C Melanoma With BRAF V600 Mutation”; first posted 9/4/2014; https://clinicaltrials.gov/ct2/show/NCT02231775, accessed 10/15/2021; cited in a prior Office action), as applied to claims 27, 29, 32 above, and further in view of Hoos et al (WO 2014/193898 A1; 2014).

The teachings of M.D. Anderson Cancer Center are set forth above.  While the position has been taken that the 2 mg trametinib dose of M.D. Anderson Cancer Center is close to the claimed range, rendering the claim prima facie obvious, Hoos provides an alternate rationale to select doses of trametinib within the amended claimed range.
Hoos teaches combination therapies for cancer, which include Tametinib or trametinib + Anti-PD1; Abstract, Figure 8A.  Certain embodiments include Compound A of trametinib and Compound B as dabrafenib (16:1-4), i.e., the same combination taught by the Kelley clinical trial, in one arm.  Trametinib is a particularly preferred MEK inhibitor (a.k.a. MEKINIST).  MEKINIST (tametinib) tablets are supplied as 0.5-mg, 1-mg and 2-mg tablets for oral administration (28:11-14). In one preferred embodiment, a patient with advanced … melanoma that tests positive for a BRAF V600 mutation is administered a combination of: (i) MK-3475 … ; (ii) dabrafenib … and (iii) trametinib at a dose of 1 mg or 2 mg OD (60:28-31).  It is noted that advanced melanoma refers to unresectable Stage III melanoma (24:16).  Thus, the embodiment of, for instance, 60:28-31 is a treatment of a Stage III melanoma with a combination that includes, in one embodiment 1 mg dosing of trametinib.  Combination therapies in combination with surgical treatments are also envisaged, including a Compound A included in the combination (64:5-8); surgical anti-cancer therapy is one of two further anti-cancer therapies (64:16-17).  The 60:28-31 embodiment is the same stage of the same melanoma, i.e., the clinical trial treats patients with the same BRAF V600 melanoma mutation, and encompasses Stage III level of melanoma (M.D. Anderson Cancer Center clinical trial; Study Identification; Official Title).  Thus, the skilled artisan would have found it obvious to select the alternative 1 mg QD discussed by Hoos, as a substitute for both the pre-surgical and post-surgical periods of the M.D. Anderson Cancer Center clinical trial including the surgery taught in the clinical trial, giving the elected method of the claims.  The motivation would be to substitute an alternate dose, taught to be effective in the prior art for treating the same level of melanoma.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611